DETAILED ACTION
Claims 1-17 are currently pending and being examined.  This is the first Office Action for this application.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  Claim 1 line 6 recites “a prismatic displacement piston” and claim 7 lines 2-3 recite “the prismatic displacement piston” but elsewhere in the claims “the displacement piston” is recited, as for example in claims 2-6 and 8.  The recitation of the element should be consistent throughout the claims to recite either a --prismatic displacement piston-- or --displacement piston-- in each instance throughout the claims.   Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-7 and 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0104844 to Antufjew et al. (hereafter “Antufjew”) in view of U.S. Patent No. 3,871,793 to Olson (hereafter “Olson”).
    PNG
    media_image1.png
    489
    633
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Antufjew (exemplified by Figure 1 reproduced above) teaches an oil-free vacuum pump for evacuating gaseous media, comprising: 
Antufjew discloses the invention as claimed and discussed previously but the embodiment of Figure 1 appears to be silent regarding the drive motor 2 being “an electric motor that drives the shaft”.  However, the background of the invention 
Alternatively, if Applicant argues that a cylinder is not prismatic, Antufjew discloses the invention as claimed and discussed previously but appears to teach a cylindrical piston rather than a prismatic piston.  However, Olson (Abstract) teaches a reciprocating rectangular piston and there is case law supporting a determination of obviousness for changes in shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Antufjew and form the piston and cylinder as a prismatic rectangle as taught by Olson as a matter of design choice (MPEP 2144.04 IV. B.).
Regarding Dependent Claim 2, Antufjew in view of Olson teach the invention as claimed and discussed previously and Antufjew further teaches wherein the at least one pressure valve (20) and at least one outlet channel (overflow channel 19) that establish 
Regarding Dependent Claim 3, Antufjew in view of Olson teach the invention as claimed and discussed previously and Antufjew further teaches that the displacement piston is formed in one part as an integral body (being formed as a single piece piston, paragraph 0017).
    PNG
    media_image2.png
    562
    619
    media_image2.png
    Greyscale

Regarding Dependent Claim 5, Antufjew in view of Olson teach the invention as claimed and discussed previously and Antufjew further teaches (Annotated Figure 3 above) wherein in the pump housing in the region of the outlet (the region of the outlet shown on the top portion of Annotated Figure 3) an outlet pocket (as indicated above) being formed that faces an opening of the outlet channel within the displacement piston (facing towards outlet channel 19), and the extension of said outlet pocket coinciding with a reciprocal range of movement of the opening of the outlet channel (extending in the vertical direction to coincide with the vertical reciprocal range of movement).
Regarding Dependent Claim 6, Antufjew in view of Olson teach the invention as claimed and discussed previously and Antufjew further teaches (Figure 2) there being formed in the pump housing in the region of the inlet (16) an inlet pocket (the pocket in which the top of attachment element 18 and sealing membrane 17 seat) that faces the displacement piston (as shown) and which extends beyond positions of the displacement surfaces that lie inwards at the dead centres of the reciprocal operating path of the displacement piston (extending downward in the Figure 2 view beyond the displacement surfaces of the piston as shown).
Regarding Dependent Claim 7
Regarding Dependent Claim 9, Antufjew in view of Olson teaches the invention as claimed and discussed previously and Antufjew further teaches a noise dampening element (third sealing membrane 32, functioning to dampen noise as it is formed from plastic and particularly an elastic polymer so that it is temperature stable and built “without constructive pretension such that a sealing force results only from the material specific own proper tension” paragraph 0025).
Regarding Dependent Claim 10, Antufjew in view of Olson teach the invention as claimed and discussed previously and Antufjew further teaches the crankpin being connected to a free end of the shaft (as shown in Figure 1 at the location of connecting rod 13 of the crankshaft 14).
Regarding Dependent Claim 11, Antufjew in view of Olson teach the invention as claimed and discussed previously and Antufjew further teaches the crankpin being connected to the free end of the shaft by means of a rotary plate (the rotary plate being the intermediate element shown in Figure 1 between crankshaft 14 and connecting rod 13).
Regarding Dependent Claim 12
Regarding Dependent Claims 13 and 16, Antufjew in view of Olson teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting “the shaft being mounted by means of a single shaft bearing having two rows of rolling elements.”           However, Antufjew teaches in Figure 1 a pair of roller bearings that if formed integrally would be a single shaft bearing having two rows of rolling elements. There is legal precedent supporting a determination of obviousness for forming two parts integrally rather than providing the parts separately as a matter of obvious engineering design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Antufjew and to form the adjacent bearings integrally as a matter of obvious design choice (MPEP 2144.04 V. B.).
Regarding Dependent Claim 15, Antufjew teaches the invention as claimed and discussed previously and further teaches the use as a compressor is taught since the invention of Antufjew is a compressor (paragraph 0001).
    PNG
    media_image3.png
    534
    688
    media_image3.png
    Greyscale

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antufjew in view of Olson and U.S. Publication No. 2013/0177394 to Yamada (hereafter “Yamada”).
Regarding Dependent Claims 14 and 17, Antufjew in view of Olson teach the invention as claimed and discussed previously but appears to be silent regarding the claim limitations reciting “the electric motor being arranged so as to axially overlap the shaft bearing and a housing portion receiving the shaft bearing”.            However, Yamada (exemplified by Figure 1 reproduced above) teaches a driving device having an electric motor 30 with a stator 33 and rotor 32 that axially .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Antufjew in view of Olson and U.S. Patent No. 5,449,278 to Lin (hereafter “Lin”).
    PNG
    media_image4.png
    716
    641
    media_image4.png
    Greyscale

	
Regarding Dependent Claim 4, Antufjew in view of Olson teach the invention as claimed and discussed previously but teaches one valve (20) disposed on the piston rather than the claimed two pressure valves which are respectively assigned to a displacement surface, being disposed within the displacement piston.            However, Lin (exemplified by Figures 1 and 2 reproduced above) teaches a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antufjew in view of Olson and U.S. Publication No. 2010/0046862 to Schubert (hereafter “Shubert”)
Regarding Dependent Claim 8, Antufjew in view of Olson teach the invention as claimed and discussed previously but not yet discussed are the claim limitations reciting the dimensions being chosen such that a gap in the pump chamber running round the displacement piston measures less than 50 micrometers.           Although Antufjew appears to be silent regarding the size of the gap between the piston and cylinder wall, Schubert teaches a linear compressor having small gap widths “of the order of a few micrometers to a few tens of micrometers” (paragraph 0004).  Having a small gap can decrease operating costs, since “a large gap between the bearing bush and the body also demands the outflow of the gas forming the cushion from the gap, meaning that, to maintain the bearing effect, the gas throughput requires increases with the gap width, which in its turn leads to increased operating costs.” (Paragraph 0004).  The gap size is therefore a result effective variable that impacts 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2006/0280634 to Bahnen et al. teaches a vacuum pump having a valve in the piston.
U.S. Publication No. 2009/0013681 to Courtright teaches a piston and cylinder arrangement having a pin and slot connection.
U.S. Patent No. 5,947,708 to Park et al. teaches a linear compressor having axial flow valves.
U.S. Patent No. 3,104,618 to Holdener teaches a pump/motor casing that axially overlaps the bearings.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is 571-270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.M/
Stephen A. MickExaminer, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746